            Case 2:19-cv-01464-DSC Document 28 Filed 02/27/20 Page 1 of 2


                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA


ADAM HEASTER individually and for              )
others similarly situated,                     )
                                               )
                Plaintiff,                     )
                                               )
       v.                                      )       2:19cv1464
                                               )       Electronic Filing
CHEVRON U.S.A., INC.                           )
                                               )
                Defendant.                     )


                                          ORDER OF COURT


       AND NOW, this 27th day of February, 2020, defendant having made known its intent to

pursue/preserve a lack of jurisdiction defense in accordance with Bristol-Myer Squibb as to

potential FLSA class members outside of Pennsylvania, and, in accordance with the discussions

with counsel at the case management conference held on February 24, 2020, IT IS ORDERED

that the pretrial undertakings of defendant, including the parties' preparations for and submission

to this court's ADR program and discovery undertaken in conjunction therewith, as well as

defendant's submission to or participation in all other discovery and pretrial development up until

a ruling is made on any motion for decertification/and or the time to bring the same has expired,

shall not constitute or be construed as 1) a submission by defendant to the jurisdiction of this

court as to any such potential opt-in plaintiff(s) and/or 2) a waiver of defendant's position that

this court lacks personal jurisdiction over it and/or that venue is improper in this jurisdiction with

regard to any such opt-in plaintiff(s).



                                               s/David Stewart Cercone
                                               David Stewart Cercone
                                               Senior United States District Judge
       Case 2:19-cv-01464-DSC Document 28 Filed 02/27/20 Page 2 of 2



cc:   Andrew W. Dunlap, Esquire
      Joshua P. Geist, Esquire
      Michael A. Josephson, Esquire
      Taylor A. Jones, Esquire
      Rodger L. Puz, Esquire
      Michael Carter Crow, Esquire
      Kimberly Cheeseman, Esquire


      (Via CM/ECF Electronic Mail)




                                      2
